Citation Nr: 9903801	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to service connection for the residuals of 
dental trauma.

3.  Entitlement to an increased (compensable) evaluation for 
deviated nasal septum, rhinitis, status post septoplasty.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision from the 
Montgomery, Alabama Regional Office (RO).  The veteran now 
resides within the jurisdiction of the RO in Atlanta, 
Georgia.  

The veteran, in his substantive appeal, appears to be raising 
the issues of service connection for tinnitus and periodontal 
disease on direct and secondary bases.  These issues have not 
been developed for appellate consideration and are referred 
to the RO for appropriate action.


REMAND

This matter was previously before the Board in November 1998.  
At that time the case was remanded to the RO for additional 
development.  The Board indicated that in November 1997, the 
veteran had informed the RO that he was living in Montgomery, 
Alabama.  The RO in Atlanta subsequently transferred the 
veteran's claims folder to the Montgomery, Alabama RO.  
Thereafter, correspondence submitted by the veteran revealed 
that he is now residing in Georgia, within the jurisdiction 
of the Atlanta RO.

Additionally, the Board noted that on July 10, 1998, the 
veteran had executed a VA Form 21-22, Appointment of 
Veteran's Service Organization as Claimant's Representative, 
in favor of the State of Georgia Department of Veterans 
Service.  A review of the record had reflected that the 
representative had not had the opportunity to review the 
claims folder, and had not had the opportunity to make 
additional arguments prior to the case being forwarded to the 
Board for appellate consideration.

Additionally, the service dental records had revealed that, 
in August 1981, the veteran reported that he was hit in the 
mouth approximately 6 months previously.  The service dental 
records reflected that the veteran also underwent several 
dental procedures, including root canals, for ongoing 
periodontal disease.  The Board determined that a thorough 
and contemporaneous dental examination would be of assistance 
prior to further adjudication of the issue.

A review of the record reflects that the veteran's claims 
folder was apparently forwarded to the Board prior to the RO 
completing the requested development. Accordingly, the case 
is REMANDED to the RO for the following actions:
 
1.  The RO should request the veteran to 
provide more specific information 
regarding the claim for service 
connection for a dental condition due to 
dental trauma, specifically, the date(s), 
teeth involved, and a description of the 
trauma.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain any 
pertinent medical and dental records.  He 
should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  The RO should arrange for the veteran 
to be scheduled for a dental examination 
to determine the nature and severity of 
any dental condition, to include the 
dental trauma.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain a 
detailed history the dental trauma.  All 
tests deemed necessary should be 
performed.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that any dental findings 
are consistent with the residuals of 
dental trauma.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

3.  Thereafter, the case should be 
reviewed by the RO, and if the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.  The 
supplemental statement of the case should 
include the rating criteria for rhinitis.  
The representative should also be given 
the opportunity to review the claims 
folder and submit any arguments in 
conjunction with the appeal.   The case 
should then be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


